Title: Jared Sparks to James Madison, 25 August 1827
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston,
                                
                                Aug. 25. 1827
                            
                        
                        Your two very obliging letters of May 30th and Aug. 6th have been received. Although you have already seen
                            some of the letters sent by you to General Washington, yet I have tho’t it best to put the whole in the parcel, which I
                            have left with Mr Coolidge for Col. Peyton. You will understand, therefore, that this parcel contains all the letters
                            from you, which I have found among General Washington’s papers.
                        Considering his habit, it is a little remarkable that he should have sent you so many letters of which he did
                            not preserve copies, and it may be that the rough drafts are now somewhere on file. I think they are not at Mount Vernon,
                            however, for I believe everything there was faithfully exposed to my inspection, according to the written agreement. As to
                            the "ravages of rats," I witnesed some melancholy mementos of them, and it is quite possible that losses have thus
                            occurred.
                        How far it would be proper for you to give access to letters in your possession, of which copies were not
                            retained, must of course be left to the decision of your own judgment. From the loose manner in which papers, drafts of
                            letters, & memoranda, of the most confidential nature, were filed amongst others of a different character, I
                            should be led to think, that General Washington had not much written intercourse with others, which he would have been
                            reluctant to have exhibited at this day to a person engaged in the task, which I have undertaken. The letter to you, of
                            Jany, 1789, is the first draft, not recorded in the books, and is in some respects curious. It is in the highest degree
                            confidential, and is not such a letter as I should think of printing, yet it gives me a clue to some important facts, that
                            will be useful to me. The same might be the case, perhaps, with others of a similar character, which are in your
                            possession. My sincere wish is to consult every record, from which I can become acquainted with the mind, habits, and
                            purposes of Washington, & then to exercise my discretion in making such use of them as strict justice requires. I
                            shall be at Washington in January, and any papers which you may be disposed to allow me to copy, you can send under seal
                            by Mr P. P. Barbour when he comes to congress, or by any other conveyance to the care of Mr Secretary Barbour, and I
                            will return them as you may direct. Meantime, should you desire copies of the letters, whose dates are mentioned in your
                            favor of May 30th please to inform me, and they shall be forwarded by mail.
                        In April I expect to go out to England, almost entirely for the purpose of consulting manuscript papers
                            pertaining to our revolutionary history. I shall apply for access to the correspondence with the governors of the Colonies
                            at the first dawning of the contest, and afterwards with the military officers in this country during the whole war. These
                            materials are very important, and no English writer has used them, except Chalmers, and he only in part, and with a very
                            jaundiced eye. I shall, moreover, consult the diplomatic correspondence of the English ministers in Holland, France, and
                            Spain, during that period, especially whatever relates to the contest with the colonies, and the recognition of our
                            independence by the different powers. My visit will also be extended to Holland, France, & Spain with the same
                            designs. What will be my success, time must prove. In England, however, I am confident of doing much. I shall, moreover,
                            examine the mass of papers in the colonial office relating to this country, a full copy of which ought to be in the
                            library of Congress. Within the last two years I have cast my eye over all the historical materials in the public offices
                            of the old States, and they are meagre beyond what any one could have conceived. Our colonial history is shut up in the
                            office of Trade & Plantations in London, and the only wonder is, that till this time no measures have been taken
                            by our government to procure a copy of the papers. A Mr. Grahame of England is now writing a history of North America, to
                            come down to the close of the Revolution. The first volume is before me, & the author tells us in his preface,
                            that he has been indebted for some of his best materials to the libraries in Göttingen! He neither sent to this country,
                            nor consulted the manuscripts in London. A historian indeed! More than two thousand years ago Herodotus travelled
                            throughout Egypt, Asia Minor, Greece, and the Islands, to qualify himself to write a history. We now do it in closets
                            & cloisters, and talk loudly of the improvements of the moderns.
                        Allow me to congratulate you, in common with the feelings of the nation, on the restoration of your health
                            from your recent illness. With perfect respect & sincere regards, I am, Sir, your most obt. Sert.
                        
                            
                                Jared Sparks
                            
                        
                    